DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 and claim 17 are objected to for reciting “the knowledge base” which has not been previously recited. Previous claims only recite a knowledge base token which is reciting the token not the knowledge base. Appropriate corrections should be made. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. US2015/0058330 in view of Jheeta et al. US2016/0171115
Regarding claim 1, Carroll teaches: A system, comprising a server, comprising a custom designed special purpose computing device coupled to a network and including at least one processor executing instructions within a memory coupled to the server which, when executed, cause the system to: (Carroll see paragraph 0003 0043 0059 CPU executing instructions in computer readable media and data storage on memory with computer servers in communication network with client device)
receive, from a client coupled to the network, a character string comprising: (Carroll see paragraph 0121 0122 0153 user to enter a domain name search string or query)
a user input associated with a repository including at least one electronic or digital file; or 
a content within the at least one electronic or digital file; (Carroll see paragraph 0068 0102 0103 0154 user account data record from database used to identify certain information where user record reads on digital file. Website associated with user record are analyzed where website reads on electronic file)
tokenize the character string; (Carroll see paragraph 0094 text string “joespizza” and identify keywords “joes” and “pizza”)
match each of a plurality of file tokens tokenized from the character string to a knowledge base token stored in a database coupled to the network; (Carroll see paragraph 0079 0090 0091 0094 information about domain names stored in database such that domain is recommended to user based on keywords. For example Joe’s Pizza is in New York City and domain including NYC is recommended. New York City and NYC read on match, identified keywords read on file tokens, database reads on database, NYC being included in domain reads on knowledge base token)
generate: 
a first label for each of the plurality of file tokens according to a second label associated in the database with a matching knowledge base token; and (Carroll see paragraph 0089 0090 0094 location used to recommend domains, identifying location for keywords such as New York city reads on first label and identifying location for recommended domain such as NYC reads on second domain)
at least one second level domain (SLD) comprising at least one token from the plurality of tokens; (Carroll see paragraph 0090 0094 domains to include SLD, domains such as joespizza.nyc where joespizza reads on SLD containing token)
remove, from the SLD, any of the plurality of tokens flagged in the database to be removed from the SLD; (Carroll see paragraph 0079 0183 information about domains stored in database, candidate domain names to be filtered removing taboo words from domain where taboo words to be removed and filtered reads on flagged tokens to be removed)
generate: 
at least one top level domain (TLD); and (Carroll see paragraph 0124 0125 generate domain names using TLD)
at least one domain name comprising a combination of an SLD from the at least one SLD with a TLD from the at least one TLD; (Carroll see paragraph 0040 suggesting domain name with TLD and SLD)
(Carroll see paragraph 0079 information about domains stored in database)
transmit a list of domain names, including the at least one domain name, through the network to be displayed on the client (Carroll see paragraph 0003 0004 computer servers in network with client device, listing of candidate domain names to display for user)
Carroll does not distinctly disclose: calculate, for each of the at least one domain name, a domain name score according to a sum of scores associated with at least one feature of each of the at least one domain name;
However, Jheeta teaches: calculate, for each of the at least one domain name, a domain name score according to a sum of scores associated with at least one feature of each of the at least one domain name; (Jheeta see paragraph 0024 0087 calculate TF-IDF for each token using all candidate domain names as documents and calculating a normalized score for each candidate domain name by using a sum of TF-IDF of tokens in the candidate domain name)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.
	Regarding claim 3, Carroll as modified further teaches: at least one stop word, including an article, a state of being verb, or a preposition; 
at least one entity including a personal name, a business name, a city, a state, or a country; 
at least one relevant TLD, relevant to the knowledge base token, or 
(Carroll see paragraph 0089 location can be city state or country which is to be used to identify user location and location used to recommend domains. Examiner notes the optional recitation of elements in the claim)
Regarding claim 4, Carroll as modified further teaches: a first domain name generation technique identifying an n-gram combinations of the plurality of tokens; or 
a second domain name generation technique utilizing a drop-gram technique (Jheeta see paragraph 0022 0036 tokens includes n-grams and tokens used to receive candidate domain names. Examiner notes the optional recitation in the claim language.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.
Regarding claim 5, Carroll as modified further teaches: wherein the domain name includes combinations of: 
grammatically correct words and phrases according to correct part-of- speech patterns; or 
a business name combined with a business category keyword (Carroll see paragraph 0095 Joespizzaresaurant used as SLD in domain recommendation where Joe’s Pizza reads on business name and restaurant reads on business category keyword. Examiner also notes the optional recitation used in the claim language)
Regarding claim 6, Carroll as modified further teaches: wherein the domain name is generated using a domain name variation technique comprising:
a synonym spin; 
a singular noun to plural noun spin; or 
a plural noun to singular noun spin (Jheeta see paragraph 0006 spinning by using synonyms reads on a synonym spin. Examiner also notes the optional recitation in this claim)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.
Regarding claim 7, Carroll as modified further teaches: a TLD tagged in the knowledge base as relevant to at least one of the plurality of tokens; (Carroll see paragraph 0079 0090 0094 database stores information regarding TLD, TLD such as NYC is determined to be relevant to New York City)
a .com, .net, .org, or .info TLD; or (Caroll see paragraph 0125 .com, .org)
a country code or city-related TLD. (Carroll see paragraph 0090 0124 .nyc, .de .us .uk where .us .uk .de reads on country code TLD)
Regarding claim 8, Carroll as modified further teaches: wherein the instructions further cause the system to determine if the generated domain names are available for registration (Carroll see paragraph 0038 contacting domain name registrar to determine if desired domain name is available)
Regarding claim 9, Carroll as modified further teaches: wherein the score is generated according to at least one dimension of the feature of the domain name, and wherein the at least one domain name is ranked based on the score generated for the at least one domain name (Jheeta see paragraph 0025 0087 ranked list of domain names based on normalized score such that normalized score is based on TF-IDF of tokens)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.
Regarding claim 10, Carroll as modified further teaches: term frequency defining how frequently a term appears in each document; and
inverse document frequency based on a determination of how many documents contain the term (Jheeta see paragraph 0024 0087 calculate TF-IDF for each token using all candidate domain names as documents and calculating a normalized score for each candidate domain name by using a sum of TF-IDF of tokens in the candidate domain name. TF reads on term frequency and IDF reads on inverse document frequency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.
Regarding claims 11, 13-20 note the rejection of claim(s) 1, 3-10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 2, 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. US2015/0058330 in view of Jheeta et al. US2016/0171115 in view of Kumagai et al. US2020/0134015
	Regarding claim 2, Carroll as modified does not teach: wherein the instructions further cause the system to: associate each token tokenized from the character string with a part of speech label
However, Kumagai teaches: wherein the instructions further cause the system to: associate each token tokenized from the character string with a part of speech label (Kumagai see paragraphs 0036 0037 0041tokenization generating tokens from a sentence and tagging tokens using part of speech labels)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include determining part of speech labels as taught by Kumagai for the predictable result of more efficiently and effectively processing tokens
Regarding claim 12, see rejection of claim 2.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153